                                                                         FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                         JAN 16 2020
                                                                     Clef!<,   U.s   .
                          MISSOULA DIVISION                            Distr;ct o,·District C
                                                                                     M      oun
                                                                               Mi~souJ~ntana



CONNIE DOYLE and ANNETTE                            CV 19-208-M-DWM
NEVIDOMSKY, on behalf of herself
and all other similarly situated,

              Plaintiffs,                                  ORDER

       vs.

KALISPELL REGIONAL
HEALTHCARE,

              Defendant.


      Plaintiffs move for the admission of Gary M. Klinger to practice before this

Court in this case with William A. Rossbach to act as local counsel. Mr. Klinger's

application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Gary M.

Klinger pro hac vice (Doc. 9) is GRANTED on the condition that Mr. Klinger

shall do his own work. This means that Mr. Klinger must do his own writing; sign

his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.
                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Klinger, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this    .1/J:day    of January, 2020.




                                                        Uoy, District Judge
                                                         istrict Court




                                           2
